          Case: 3:20-cv-00374-jdp Document #: 49 Filed: 05/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN

LUCIANNE M. WALKOWICZ,            )
                                  )
     Plaintiff,                   )
                                  )
             v.                   )                   Case No. 3:20-cv-00374-jdp
                                  )
AMERICAN GIRL, LLC, AMERICAN GIRL )
BRANDS, LLC, and MATTEL, INC.,    )
                                  )
     Defendants.                  )


                     STIPULATION OF DISMISSAL WITH PREJUDICE


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Lucianne M.

Walkowicz, and Defendants American Girl, LLC, American Girl Brands, LLC and Mattel, Inc.,

by and between their respective undersigned counsel hereby stipulated and agreed, that all claims

and defenses in this action shall be dismissed with prejudice with all parties to bear their own

fees and costs. The litigation has been resolved pursuant to a mutual release in which no

monetary payment has been exchanged.




                               [SIGNATURE PAGE FOLLOWS]




                                                 1
QB\68171081.1
          Case: 3:20-cv-00374-jdp Document #: 49 Filed: 05/04/21 Page 2 of 2




So Stipulated on May 4, 2021:

COUNSEL FOR PLAINTIFF:                        COUNSEL FOR DEFENDANTS:


/s/ Charles Lee Mudd Jr.                      /s/ Johanna M. Wilbert
Charles Lee Mudd, Jr.                         Kristin Graham Noel
Katie Sunstrom                                Lori S. Meddings
Aimee Clare                                   Bryce A. Loken
MUDD LAW OFFICES                              QUARLES & BRADY LLP
411 S. Sangamon Street                        33 East Main Street, Suite 900
1B                                            Madison, WI 53703
Chicago, Illinois 60607                       Telephone: (608) 251-5000
312.964.5051 (Telephone)                      Fascimile: (608) 251-9166
773.588.5440 (Facsimile)                      kristin.noel@quarels.com
clm@muddlaw.com                               lori.meddings@quarles.com
kaite@muddlaw.com                             Bryce.loken@quarles.com
aimee@muddlaw.com
                                              Johanna M. Wilbert
                                              Katelin V. Drass
                                              QUARLES & BRADY LLP
                                              411 E Wisconsin Avenue
                                              Milwaukee, WI 53202
                                              Telephone: (414) 277-5000
                                              Facsimile: (414) 271-3552
                                              johanna.wilbert@quarles.com
                                              katelin.drass@quarles.com




                                          2
QB\68171081.1
